Citation Nr: 0304876	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-06 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of an adverse 
reaction to vaccines, to include a cerebrovascular accident.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1976 to September 
1976 and a period of duty in the Army National Guard in March 
1997. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  The Board undertook additional development 
in this case pursuant to pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The requested development has been completed, 
and this case is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  There is competent medical evidence of record linking a 
cerebrovascular accident to vaccines administered during duty 
in the Army National Guard in March 1997. 

3.  It is at least as likely as not that the veteran suffered 
a cerebrovascular accident as a result of vaccines 
administered during a period of military duty.  


CONCLUSION OF LAW

A cerebrovascular accident was incurred as a result of 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Also, given the fact that the adjudication below 
will result in a grant of the veteran's claim, the additional 
delay in the adjudication of this case which would result 
from issuing a letter to the veteran to notify him of the 
contents of the January 2003 VA examination obtained pursuant 
to development undertaken by the Board would not be 
justified.  See 38 C.F.R. § 20.903.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active 
military, naval, or air service also includes any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Inactive duty training means, inter alia, duty other than 
full-time duty prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) 
(emphasis added).  

Briefly summarizing the evidence of record, vaccinations 
administered during a period of duty (characterized by the RO 
as "inactive duty for training") in the Army National Guard 
in March 1997 resulted in an adverse reaction, to include 
dizziness, fever, malaise and headaches, as documented by 
contemporaneous service department records.  Shortly 
thereafter, he was transferred to a VA medical facility for 
treatment.  Private clinical evidence reflects treatment for 
numbness in the left leg and arm four days after the vaccine 
reaction.  Other symptomatology was said to include severe 
headaches and a drastic lack of balance.  

In September 1997, approximately six months after the adverse 
reactions to vaccinations, the veteran suffered a full stroke 
or cerebrovascular accident (hereinafter CVA).  A CT scan 
conducted at that time was interpreted as showing an "old" 
parietal infarction.  In February 1998, studies revealed a 
complete thrombosis of the right internal carotid artery.  

The veteran was afforded a VA examination, as requested by 
the Board, in January 2003.  Dense left hemiplegia was 
demonstrated upon examination, and the diagnosis was 
cerebrovascular disease with infarction, right parietal, and 
occlusion of the right internal carotid artery.  Following 
this examination, the physician stated "it is my opinion 
that the stroke is at least as likely as not related to the 
military service vaccination."  In discussing the rationale 
for this opinion, the physician who conducted the January 
2003 examination emphasized the fact that the veteran never 
had a risk factor for developing a CVA; that the weakness in 
the left hand and left sided numbness demonstrated shortly 
after the vaccinations were "highly suggestive" of a CVA; 
and the fact that the September 1997 CT scan demonstrated a 
"old" infarction, suggesting to the examiner that the 
veteran first had an infarction after the vaccination given 
the lack of any evidence of focal neurological manifestations 
prior to the vaccination.  In short, the examiner concluded 
that the veteran probably had a "partial stroke" at the 
time of the March 1997 vaccination, and that this turned into 
a "complete" stroke in September 1997. 

While the record contains some "negative" evidence, 
particularly a conclusion following a November 2001 VA 
examination that the military vaccinations in question "did 
not have anything to with" the veteran's CVA, the Board 
finds that probative weight of the "positive" evidence 
listed above to be, at a minimum, in approximate balance with 
that of the "negative."  All reasonable doubt in this 
regard must be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. at 49.  In addition, a recent VA Office of General 
Counsel Opinion, in pertinent part, states as follows: 

[W]e believe that the term "injury" in 
section 101(24) may be interpreted to 
include harm not only from a violent 
encounter but also from exposure to a 
foreign substance, such as a vaccine . . 
. . If evidence establishes that an 
individual suffers from a disabling 
condition as a result of administration 
of [a vaccination] during inactive duty 
training, the individual may be 
considered disabled by an "injury" 
incurred during such training as the term 
is used in 38 U.S.C § 101(24).  
VAOPGCPREC 4-2002 (May 14, 2002).  

Given this precedent opinion, and the clinical evidence 
linking a CVA to the vaccinations administered during 
military service discussed above, the Board concludes that 
the veteran's claim should be granted. 


ORDER

Entitlement to service connection for a cerebrovascular 
accident is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

